                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


    COOSA NATION OF NORTH                           )
    AMERICA USA, et al.,                            )
                                                    )
                  Plaintiffs,                       )
                                                    )
         v.                                         )     CIVIL ACTION NO. 5:19-CV-215 (MTT)
                                                    )
                                                    )
    Sheriff KEITH MCBRAYER, et al.,                 )
                                                    )
                                                    )
                  Defendants.                       )
                                                    )

                                                 ORDER

         On June 4, 2019, Plaintiffs Coosa Nation of North America (USA) and Myel J.

Tate-Benson, proceeding pro se, filed suit without paying the court filing fee. Doc. 1.

The Plaintiffs were ordered to pay the filing fee or to file a motion to proceed in forma

pauperis by July 1 and were notified that failure to do so may result in their case being

dismissed. Doc. 3 (citation omitted). On July 2, the Court dismissed without prejudice

the Plaintiffs’ complaint for failure to pay the filing fee or filing a motion to proceed IFP.

Doc. 4. That same day, the Court received the Plaintiffs’ motions to proceed IFP in the

mail, 1 and the Court vacated its previous order dismissing the case. Docs. 5; 6; 8.




1 Under the prison mailbox rule, a pro se prisoner’s court filing is deemed filed on the date it is delivered
to prison authorities for mailing.” United States v. Glover, 686 F.3d 1203, 1205 (11th Cir. 2012) (citation
and internal quotation marks omitted). The mailbox rule does not apply to non-prisoner litigants. Kelly H.
v. Comm’r, Soc. Sec. Admin., 2019 WL 2323552, at *1 n.1 (N.D. Ga. Apr. 5, 2019). Out of an abundance
of caution, the Court vacated its previous order. Doc. 8; cf. Wayne v. Jarvis, 197 F.3d 1098, 1104 (11th
Cir. 1999) (overruled on other grounds) (“Liberal construction [of pro se plaintiffs’ complaints] does not
mean liberal deadlines.” (citation omitted)).
        On July 25, the Court granted Tate-Benson’s motion to proceed IFP and

dismissed her claims without prejudice. Doc. 9. In that same order, the Court denied

Coosa Nation’s motion to proceed IFP, ordered it to pay the $400 filing fee by August

5, 2 and notified it that failure to do so “will result in dismissal of its case.” Id. at 6

(citations omitted). On July 30, Coosa and Tate-Benson filed a notice of appeal of the

Court’s vacated July 2 order. Doc. 10. On August 21, Coosa filed another notice of

appeal of the Court’s July 25 order. Doc. 14. The Eleventh Circuit dismissed both

appeals. Docs. 17; 18.

        On August 14, the Court ordered Coosa Nation to show cause why it had not

paid the filing fee. Doc. 13. As of December 2, Coosa Nation has failed to pay the filing

fee and has failed to respond to the Court’s show cause order. Accordingly, Coosa

Nation’s complaint (Doc. 1) is DISMISSED without prejudice.

        SO ORDERED, this 2nd day of December, 2019.

                                                    S/ Marc T. Treadwell
                                                    MARC T. TREADWELL, JUDGE
                                                    UNITED STATES DISTRICT COURT




2 Coosa Nation was also notified in the same order that “if [it] pays the required filing fee, it must retain

counsel or risk its complaint being dismissed.” Doc. 9 at 6 n.6 (citations omitted). As of December 2,
there is no counsel of record in this case.


                                                      -2-
